                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                               CIVIL MINUTES - GENERAL
 Case No.      SACV 19-00078 AG (JDEx)                                 Date   January 30, 2019
 Title         ALLIED TREND INTERNATIONAL, LTD. ET AL. v. PARCEL
               PENDING, INC.




 Present: The                ANDREW J. GUILFORD
 Honorable
          Melissa Kunig                             Not Present
          Deputy Clerk                       Court Reporter / Recorder               Tape No.
         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


 Proceedings:       [IN CHAMBERS] ORDER TO SHOW CAUSE
                    CONCERNING SUBJECT MATTER JURISDICTION
The February 25, 2019 hearing on Defendants’ motion to dismiss is VACATED.

Plaintiffs Allied Trend International, Ltd. And Cherry Jiang filed this trade secrets and
contract case in Orange County Superior Court. Defendants removed, asserting diversity
jurisdiction. The Court has concerns about whether it has jurisdiction over this case.

The Court must jealously guard its jurisdiction. Olmos v. Residential Credit Sols., Inc., 92 F. Supp.
3d 954, 955 (C.D. Cal. 2015). Courts have diversity jurisdiction over cases where the parties
are diverse and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. For purposes
of complete diversity, a corporation is a citizen of both its state of incorporation and the
state where it has its principal place of business. Id. But unlike a corporation, a limited
liability corporation is a citizen of every state where its members are citizens. Johnson v.
Columbia Props. Anchorage, LP, 437 F. 3d 894, 899 (9th Cir. 2006).

In its notice of removal, Defendants fail to adequately show jurisdiction. They state only that
Allied is a Hong Kong LLC. They don’t include any information about the citizenship of the
members of the LLC, a vital piece of information in the diversity analysis.

                                             CIVIL MINUTES - GENERAL
                                                     Page 1 of 2
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA


                           CIVIL MINUTES - GENERAL
 Case No.   SACV 19-00078 AG (JDEx)                            Date   January 30, 2019
 Title      ALLIED TREND INTERNATIONAL, LTD. ET AL. v. PARCEL
            PENDING, INC.

Accordingly, Defendants are ORDERED TO SHOW CAUSE by February 15, 2019, as to
why this case should not be remanded for lack of jurisdiction. Plaintiffs may submit a
response within seven days of Plaintiffs’ filing. The February 25, 2019 hearing is
VACATED. Defendants may request a new hearing date when this jurisdictional issue is
resolved.

                                                                                  :      0
                                               Initials of Preparer   mku




                                     CIVIL MINUTES - GENERAL
                                             Page 2 of 2
